SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K/A Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2016 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX 1 INVITATION Date : November 30, 2016 Time : 3 pm Address : Auditorium of the Company’s headquarter at Avenida República do Chile 65, 1st floor, in the city of Rio de Janeiro Agenda items: Extraordinary General Meeting I. Election of a member of the Board of Directors by minority shareholders II. Proposal for approval of the sale of 90% (ninety per cent) of the stake owned by Petrobras in the Nova Transportadora do Sudeste-NTS ("NTS") for the Nova Infraestrutura Fundo de Investimento em Participações III. Proposal for Petrobras waiver it´s preemptive right to subscribe in the debentures convertible into shares that will be issued in due course by NTS as a subsidiary of Petrobras IV. Proposed reform of Bylaws of Petrobras V. Consolidation of the Bylaws to reflect the approved changes 2 EXTRAORDINARY GENERAL MEETING PUBLIC NOTICE OF MEETING The Board of Directors of Petróleo Brasileiro S.A.-Petrobras hereby calls the shareholders to meet in Extraordinary General
